De Haven, J., concurring.
I concur in the judgment, and generally in the foregoing opinion. I wish to add, however, that even if it appeared that the court erred in not granting defendant’s motion for a dismissal of the prosecution because of the failure to place him on trial within the time specified in section 1382 of the Penal Code, still, that would not be sufficient ground for a reversal of the judgment. A judgment should not be reversed for such an error, except in a case where, if the motion had been granted, the statute of limitations would have been a bar to a new information or indictment for the same offense. In other cases the remedy for a defendant whose motion for a dismissal has beert^ improperly denied is an application for a writ of habeas corpus before judgment of conviction.